      Case 3:19-cv-01876-L Document 16 Filed 10/09/19                Page 1 of 2 PageID 62



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ANTHONY GILLIHAN                                 §
    Plaintiff                                    §
                                                 §
Vs.                                              §             CA No. 3:19-cv-01876-L
                                                 §
SUB EMPIRE INCORPORATED and                      §
MDF INVESTMENTS LLC                              §
                                                 §
        Defendants                               §


              NOTICE OF SETTLEMENT & MOTION TO STAY DEADLINE

        COMES NOW, Defendant MDF Investments LLC (“Defendant”) and notifies the Court

that the parties have reached a settlement in this matter. The parties are in the process of

finalizing the settlement documents and intend to file dismissal documents in the near future.

        Additionally, the deadline for Defendant’s response to Plaintiff’s Amended Complaint is

today, October 9, 2019. In light of the settlement, Defendant respectfully requests that the Court

stay the deadline for Defendant to file a response to Plaintiff’s Amended Complaint, pending the

dismissal of the case.

                                                 Respectfully submitted,


                                                 _/s/ Francisco J. Valenzuela_______
                                                 FRANCISCO J. VALENZUELA
                                                   State Bar No.24056464
                                                   fvalenzuela@fhmbk.com
                                                 LAURA O’LEARY
                                                   State Bar No. 24072262
                                                   loleary@fhmbk.com

                                                 FANNING HARPER MARTINSON
                                                  BRANDT & KUTCHIN, P.C.
                                                 Two Energy Square
Notice of Settlement & Motion to Stay Deadline                                              Page 1
631847/29268
    Case 3:19-cv-01876-L Document 16 Filed 10/09/19                  Page 2 of 2 PageID 63



                                                 4849 Greenville Ave., Suite 1300
                                                 Dallas, Texas 75206
                                                 (214) 369-1300 (office)
                                                 (214) 987-9649 (telecopier)

                                                 ATTORNEYS FOR DEFENDANT
                                                 MDF INVESTMENTS LLC




                                   CERTIFICATE OF CONFERENCE

        This afternoon, it was confirmed that a settlement had been reached. Through an
apparent misunderstanding, I thought that Plaintiff’s counsel was going to file a notice of
settlement this afternoon. Defendant MDF Investments’ response to Plaintiff’s Amended
Complaint is due today. For these reasons, late this afternoon, I attempted to confer via email
with counsel for the other parties about this motion, but as of the time of filing I have not yet
heard from them.

                                        _/s/ Francisco J. Valenzuela___________
                                        FRANCISCO J. VALENZUELA




                                      CERTIFICATE OF SERVICE

        This is to certify that on the 9th day of October, 2019, I electronically filed the foregoing
document with the clerk of the Court for the United States District Court, Northern District of
Texas, using the electronic case filing system of the Court, and that it reported that it was
delivered to all attorneys of record.

                                        __/s/ Francisco J. Valenzuela___________
                                        FRANCISCO J. VALENZUELA




Notice of Settlement & Motion to Stay Deadline                                                 Page 2
631847/29268
